
	
		II
		Calendar No. 908
		110th CONGRESS
		2d Session
		S. 1211
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mrs. Feinstein (for
			 herself, Mr. Grassley, and
			 Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 29 (legislative
			 day, July 28), 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Controlled Substances Act to provide
		  enhanced penalties for marketing controlled substances to
		  minors.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Kids from Dangerous Drugs Act
			 of 2007.
		2.Sentencing
			 enhancements for marketing controlled substances to minorsSection 418 of the Controlled Substances Act
			 (21 U.S.C. 859) is amended—
			(1)in the section heading, by adding at the
			 end the following: ;
			 marketing to minors;
			(2)in subsection (a),
			 by inserting after twenty-one years of age the following:
			 , or who manufactures, creates, distributes, or possesses with intent to
			 distribute a controlled substance that is flavored, colored, packaged, or
			 otherwise altered in a way that is designed to make that controlled substance
			 more appealing to a person under twenty-one years of age, or who attempts or
			 conspires to do so,; and
			(3)in subsection (b),
			 by inserting after twenty-one years of age the following:
			 , or who manufactures, creates, distributes, or possesses with intent to
			 distribute a controlled substance that is flavored, colored, packaged, or
			 otherwise altered in a way that is designed to make that controlled substance
			 more appealing to a person under twenty-one years of age, or who attempts or
			 conspires to do so,.
			
	
		1.Short titleThis Act may be cited as the
			 Saving Kids from Dangerous Drugs Act
			 of 2008.
		2.Offenses involving
			 controlled substances marketed to minorsSection 401 of the Controlled Substances Act
			 (21 U.S.C. 841) is amended by adding at the end the following:
			
				(h)Offenses involving
				controlled substances marketed to minors
					(1)Unlawful
				actsExcept as authorized under this title, including paragraph
				(3), it shall be unlawful for any person at least 18 years of age to knowingly
				or intentionally manufacture, create, distribute, dispense, or possess with
				intent to manufacture, create, distribute, or dispense, a controlled substance
				listed in schedule I or II that is—
						(A)combined with a candy
				product;
						(B)marketed or packaged to
				appear similar to a candy product; or
						(C)modified by flavoring or
				coloring the controlled substance with the intent to distribute, dispense, or
				sell the controlled substance to a person under 21 years of age.
						(2)Penalties
						(A)In
				generalExcept as provided in section 418, 419, or 420, any
				person who violates paragraph (1) of this subsection shall be subject
				to—
							(i)2 times the maximum
				punishment and at least 2 times any term of supervised release authorized by
				subsection (b) of this section for a first offense involving the same
				controlled substance and schedule; and
							(ii)3 times the maximum
				punishment and at least 3 times any term of supervised release authorized by
				subsection (b) of this section for a second or subsequent offense involving the
				same controlled substance and schedule.
							(B)Minimum
				sentencesExcept to the extent a greater minimum sentence is
				otherwise provided under subsection (b), a term of imprisonment under this
				subsection shall be not less than one year. This subparagraph shall not apply
				to any offense involving 5 grams or less of marihuana.
						(3)ExceptionsParagraph
				(1) shall not apply to any controlled substance that—
						(A)has been approved by the
				Secretary under section 505 of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 355), if the contents, marketing, and packaging of the controlled
				substance have not been altered from the form approved by the Secretary;
				or
						(B)has been altered at the
				direction of a practitioner who is acting for a legitimate medical purpose in
				the usual course of professional
				practice.
						.
		
	
		July 29 (legislative day, July 28), 2008
		Reported with an amendment
	
